EXHIBIT 10.4

POST-EMPLOYMENT COMPENSATION AGREEMENT



         THIS AGREEMENT ("Agreement") is made and entered into this 13st day of
June 2001, by and between Andrea Peck (the "Employee"), and Alterra Healthcare
Corporation, a Delaware corporation (the "Company").



W I T N E S S E T H:



       WHEREAS, the Employee has been an employee of the Company;



       WHEREAS, the Company, on the one hand, and the Employee, on the other
hand, desires to enter into this Agreement, pursuant to which certain terms of
Employee's employment by the Company are confirmed, including Employee's right
to certain payments upon termination on the terms and conditions hereinafter set
forth;



       WHEREAS, this Agreement supercedes any former Agreement between Employee
and Company;



         NOW THEREFORE, in consideration of the premises and of the promises and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:



SECTION l.          Employment.



                  Nothing in this Agreement shall change the Employee's status
as an Employee-at-will. This is a contract as to one post-employment benefit and
the conditions required to be eligible therefor only and not a contract of
employment for any time period or otherwise.



SECTION 2.          Position.



         2.1.         Title. The Employee shall serve as Senior Vice President
of Employee Services and, as such, the Employee shall report directly to Steven
Vick ("Supervisor") or such other officer of the Company as the Company may
designate. The Company may change Employee's title and/or supervisor to meet the
Company's perceived business needs.



         2.2.         Responsibilities. The Employee's responsibilities shall be
to serve as the Senior Vice President of Employee Services, or such other title,
with responsibility for managing the functions directed by the Supervisor or any
other person to whom Employee is designated to report. The Employee agrees to
devote his or her full business time during normal business hours to the
business and affairs of the Company (except as otherwise provided herein) and to
use his or her best efforts to promote the interests of the Company and to
perform faithfully and efficiently the responsibilities assigned to him or her
in accordance with the terms of this Agreement, to the extent necessary to
discharge such responsibilities. This shall not preclude the Employee from (i)
performing services on civic or charitable boards or committees not interfering
with the performance of his or her responsibilities under this Agreement, and
(ii) taking periods of vacation and sick leave to which the Employee is
entitled.



SECTION 3.          Term.



                   3.1.         Term. Except for the provisions of Section 5
hereof (which shall extend beyond the term of this Agreement), the term of this
Agreement shall commence on the date of the execution of this Agreement and
shall continue until the earlier of (a) the modification of this Agreement in
writing with notice to the Employee or (b) the end of the period of payments as
specified in Section 3.2.



-1-

--------------------------------------------------------------------------------




                   3.2.         Payments Upon Termination. If the Employee's
employment is terminated due to a reduction in force, which shall include a
termination due to job elimination, and the Company does not offer Employee
another position of comparable employment considering the location of the
position, the responsibilities of the position and the compensation of the
position, the Company shall continue to pay Employee the Employee's Base Salary
for the 52 week period following such termination (the Extended Period);
provided, however, such payments of Base Salary hereunder during the Extended
Period shall not be due and payable by the Company to the Employee unless and
until the Employee signs a release of all claims against the Company, its
affiliates, subsidiaries, employees, directors or agents within 22 days after
being provided a copy of the Release, and such payments shall also not be due
and payable by the Company to the Employee if (i) Employee violates the
provisions of Section 5 hereof or (ii) during the Extended Period Employee
engages in or renders any services to or is employed by any Competing Business
(as defined below) in the Area (as defined below) in the capacity of officer,
managerial or executive employee, director, consultant or shareholder (other
than as the owner of less than one percent (1%) of the shares of a
publicly-owned corporation whose shares are traded on a national securities
exchange or in the NASDAQ National Market System).



SECTION 4.          Compensation.



                  4.1.         Base Salary. For the term of active employment
hereunder (but not during any Extended Period, except as expressly provided in
Section 3.2 hereof), the Employee shall be paid a salary (the "Base Salary") at
the annual rate of Two Hundred Ten Thousand and no cents ($210,000.00), payable
in equal installments in accordance with the payroll payment practices from time
to time adopted by the Company, subject to required payroll withholding
provisions. The Employee's Base Salary shall be reviewed periodically by the
Board of Directors of the Company, a committee thereof or the CEO, President,
the COO or the Chief Financial Officer of the Company, or their respective
designee, but shall in no event be reduced to less than the Employee's initial
Base Salary (excluding any subsequent increases) as provided above without the
consent of Employee.



                   4.2.         Other Benefits. No other benefits provided to
Employee by Company are governed by the terms of this Agreement except that (i)
paid time-off shall not continue to accrue during any Extended Period; and (ii)
no other benefit shall be made available at any time after Employee's
termination (including the Extended Period) unless the controlling written
description of any specific benefit provides for the receipt of the benefit to
continue post-termination. For example, after termination of employment you may
elect to continue medical, dental and vision coverage for you and/or any
Dependents for 18, 29, or 36 months under Consolidated Omnibus Budget
Reconciliation Act (COBRA) legislation.



SECTION 5.          Restrictive Covenants.



          (a)         The Employee acknowledges that the covenants herein are
necessary to protect the goodwill and other value of the Company and in view of
the special, unique and essential nature of the services the Employee is to
perform hereunder, the irreparable injury that would befall the Company should
the Employee breach such covenants.



          (b)         The Employee further acknowledges that the Employee's
position with the Company places the Employee in a position of confidence and
trust with the customers and employees of the Company and allow the Employee
access to Confidential Information (as defined below).



          (c)         The Employee further acknowledges that the type and
periods of restrictions imposed by the covenants in this Section 5 are fair and
reasonable and that such restrictions will not prevent the Employee from earning
a livelihood.





-2

--------------------------------------------------------------------------------


         (d)         The Employee further acknowledges that (i) the Company is
engaged in the business of developing, owning, acquiring and operating assisted
living facilities and specialty care facilities for the treatment of individuals
suffering from Alzheimer's disease; (ii) the Company conducts its business
activity in and throughout the Area (as defined below); and (iii) Competing
Businesses (as defined below) are engaged in businesses like and similar to the
business of the Company.



         (e)         Having acknowledged the foregoing, the Employee covenants
and agrees with the Company that the Employee will not, directly or indirectly:



                           (i)         while in the Company's employ and after
the termination of the Employee's employment for any reason whatsoever (whether
voluntarily or involuntarily), disclose, use or otherwise exploit, except as may
be necessary in the performance of the Employee's duties hereunder, any
Confidential Information disclosed to the Employee or of which the Employee
became aware by reason of the Employee's employment with the Company;



                            (ii)         while in the Company's employ and
through the period ending 52 weeks after the termination of the Employee's
employment for any reason whatsoever (whether voluntarily or involuntarily),
employ or attempt to employ or assist anyone else in employing in any Competing
Business in the Area any managerial or executive employee of the Company
(whether or not such employment is full time or is pursuant to a written
contract with the Company); and



                            (iii)         while in the Company's employ and
through the period ending 52 weeks after the termination of the Employee's
employment (whether voluntarily or involuntarily), engage in or render any
services to or be employed by any Competing Business in the Area in the capacity
of officer, managerial or executive employee, director, management or strategic
consultant or shareholder (other than as the owner of less than one (l%) percent
of the shares of a publicly-owned corporation whose shares are traded on a
national securities exchange or on the NASDAQ National Market System).



          (f)         The Employee agrees that upon the termination of the
Employee's employment for any reason whatsoever (whether voluntarily or
involuntarily), the Employee will not take or retain without written
authorization, and the Employee will promptly deliver to the Company, originals
and all copies of all papers, files or other documents containing any
Confidential Information and all other property belonging to the Company and in
the Employee's possession or under the Employee's control.



          (g)         For purposes of this Section 5, the term (i) "Area" means
a twenty-five (25) mile radius of any congregate living community or assisted
living or specialty care facility owned, managed or operated by the Company at
the time the Employee's employment hereunder is terminated; (ii) "Competing
Business" means the business of developing, owning, acquiring or operating
assisted living facilities, specialty assisted care facilities for the treatment
of individuals suffering from Alzheimer's disease or congregate living
communities; and (iii) "Confidential Information" means any and all data,
knowledge and information relating to the business of the Company (whether or
not constituting a trade secret) that is, has been or will be obtained by or
disclosed to the Employee or of which the Employee became or becomes aware as a
consequence of or through the Employee's relationship with the Company and that
has value to the Company and is not generally known by its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made without authorization by the Company), or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means. Confidential Information includes, but is
not limited to, information relating to the Company's financial affairs,
processes, services, customers, executive officers or employees compensation,
research, development, purchasing, accounting or marketing.





-3-

--------------------------------------------------------------------------------


         (h)         The Employee acknowledges that irreparable loss and injury
would result to the Company upon the breach of any of the covenants contained in
this Section 5 and that damages arising out of such breach would be difficult to
ascertain. The Employee hereby agrees that, in addition to any other remedies
provided at law or in equity, the Company may petition and obtain from a court
of law or equity both temporary and permanent injunctive relief to prevent a
breach by the Employee of any covenant contained in this Section 5. The parties
hereto agree that all references to the Company in this Section 5 shall include,
unless the context otherwise requires, all subsidiaries and affiliates of the
Company.



SECTION 6.          Miscellaneous.



                  6.1.         Non-Assignment. The obligations and duties of the
Employee may not be assigned or delegated.



                  6.2.         Governing Law. This Agreement shall be deemed to
be made in, and all respects shall be interpreted, construed, enforced and
governed by and in accordance with, the laws of the State of Wisconsin, without
giving effect to any principles of conflicts of laws.



                  6.3.         Invalid Provisions. If the covenants contained in
Section 3 hereof are determined to be invalid by any court of law, Employer
shall have no obligation to provide severance.



                  6.4.         Headings. The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.



                  6.5.         Notices. All communications provided for
hereunder shall be in writing and shall be deemed to be given when delivered in
person or deposited in the United States mail, first class, registered mail,
return receipt requested, with proper postage prepaid, and



                  (a)         If to the Company, addressed to:



Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Chief Executive Officer
Facsimile: (414) 918-5080



with a copy to:
Rogers & Hardin LLP
2700 International Tower,
Peachtree Center
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attention: Alan C. Leet, Esq.
Facsimile: (404) 525-2224



or at such other place or places or to such other person or persons as shall be
designated in writing by the parties hereto in the manner provided above for
notices.



                  6.6.         Waiver of Breach. The waiver by the Company or by
the Employee of a breach of any provision, agreement or covenant of this
Agreement by the Employee or by the Company, respectively, shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision agreement or covenant.



                  6.7.         Entire Agreement. This Agreement is intended by
the parties hereto to be the final expression of their agreement and is the
complete and exclusive statement thereof regarding the post-employment payments
by Employer to Employee notwithstanding any representation or statements to the
contrary heretofore made. This Agreement replaces in its respective entirety any
and all prior agreements, arrangements, understandings or commitments between
the Company and/or any of its predecessors and affiliates and the Employee
relating to the Employee's employment or other services rendered to or for the
benefit of the Company and/or any of its predecessors and affiliates regarding
the post-employment payments. This Agreement may be modified only by written
instrument signed by each of the parties hereto.



                  IN WITNESS WHEREOF, the Employee has duly executed, and the
Company has caused this Agreement to be duly executed by its duly authorized
officers, and the parties have caused this Agreement to be delivered, all as of
the day and year first written above.



COMPANY:





ALTERRA HEALTHCARE CORPORATION





 

By:   /s/ Steven L. Vick
President and COO



EMPLOYEE:





 

/s/ Andrea Peck     
Andrea Peck





-5-

--------------------------------------------------------------------------------
